DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
As to claim 1, “A” in line 1 should read “An”.  
Claims 2-19 are objected to as they depend from claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al. (WO 2010/108116, hereafter 'Hayes') in view of McGuff (non-patent Literature dated 2/08/2011).
As to claim 1, Hayes discloses an injection device (12), comprising: a housing member (14) having a distal end and a proximal end; a chamber disposed within the housing member configured to hold an amount of a medicament comprising testosterone (para 0006, 0007, 0060, 0063); a needle operatively associated with the chamber and having a length sufficient to deliver the medicament to an injection site at a depth below a patient's skin sufficient to minimize leak-back (see Figs. 6A-6D as well as paragraphs 0178, 0179); a plunger (28) movable within the chamber; and a force generating source (spring 52) capable of providing sufficient force on the plunger to eject at least a portion of the medicament from the chamber through the needle in less than about 20 seconds (see at least para 0009-0011, 0077, 0123).
Hayes is silent to the medicament being preservative-free. McGuff discloses use of vials for injectable preparations and teaches use of preservative-free single-use vials that are used once and then discarded (see “Preservative-free Vials” section on page 1). 
It would have been obvious to one having ordinary skill in the art, when performing the method of Hudson, to do so such that the composition is conservative free. One would have been motivated to do when performing only a single injection to a patient, as it is known from McGuff that a preservative would not be necessary when only performing a single-injection type procedure (see “Preservative-free Vials” section of McGuff).

As to claim 2, Hayes in view of McGuff teaches the injection device of claim 1 as described above. Hayes further discloses wherein the injection site is subcutaneous (para 00159, 00179).
As to claims 3-5, Hayes in view of McGuff teaches the injection device of claim 1 as described above. Hayes further discloses wherein the force on the plunger is configured to eject at least a portion of the medicament from the chamber through the needle in less than about 15 seconds, wherein the force on the plunger is configured to eject all of the medicament from the chamber through the needle in less than about 15 seconds, and wherein the force on the plunger is configured to eject all of the medicament from the chamber through the needle in less than about 10 seconds (respectively, as each claim requires; see at least para 0009-0011, 0077, 0123 of Hayes).
As to claims 6-8, Hayes in view of McGuff teaches the device of claim 1 as described above. While Hayes does not expressly recite wherein the needle length is greater than about 5 mm, wherein the needle length is less than about 20 mm, and wherein the needle length is between about 5 and 12 mm, Hayes does teach various penetration depths for its needle and how “Other exposed needle 24 lengths can be selected for jet injection to different depths below the skin” (see para 0160). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have selected a needle length for the needle of Hayes within any of the claimed ranges. One would have been motivated to do so based on the procedure being performed to optimize a delivery location (see para 0160 of Hayes).
As to claim 9, Hayes in view of McGuff teaches the injection device of claim 1 as described above. Hayes further discloses wherein the needle is 27 gauge (para 0171, 0175).
As to claim 10, Hayes in view of McGuff discloses the injection device of claim 1 as described above. Hayes further discloses wherein the needle gauge is 25 gauge to 30 gauge (para 0175).
As to claims 12-18, Hayes in view of McGuff teaches the injection device of claim 1 as described above. Hayes also discloses the importance of reducing leak-back during injections in at least paragraphs 00165-00166 (for example "Preventing or reducing leak-back is beneficial in improving compliance by ensuring that the medicament remains at the injection site at the desired depth”) and describes how leak-back can be reduced (such as by using jet injection, high injection pressures and speed). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have adjusted the injection characteristics of Hayes, such as injection pressure and speed, in a manner to optimize the device for preventing or reducing leak-back to amounts within the claimed ranges of claims 12-18.

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of McGuff as applied to claim 1 above, and further in view of Wilmot et al. (US 2012/0101475 A1, hereafter ‘Wilmot’).
As to claim 11, Hayes in view of McGuff teaches the injection device of claim 1 as described above. Hayes does not appear explicit to its needle’s wall thickness. However Wilmot teaches (para 0147): 
“The size of the internal passage through the needle is determined by the manufacturer by selection of the appropriate gauge of tubing for the needle 162. Small diameter stainless steel tubing typically used for hypodermic needles can be obtained in various standard sizes referred to as gauges. The gauge determines the nominal outside diameter of the tubing. Then for each gauge the tubing is typically available in various wall thickness referred to as Regular Wall (RW), Thin Wall (TW), Extra Thin Wall (ETW) and Ultra Thin Wall (UTW). The thinner the wall for a given gauge of tubing, the larger the internal diameter or bore of the tubing will be. And for each standard tubing size, such as for example a 22 gauge RW tubing, the applicable standards specify minimum, nominal and maximum values for each dimension such as the internal diameter. For the auto-injector construction described above, the needle 162 may be constructed from RW stainless steel tubing of gauges as large as 18 gauge and as small as 24 gauge. Wall thicknesses other than RW could also be selected. The following Table 1 shows standard minimum, nominal and maximum inner diameters for 18 to 24 gauge RW stainless steel tubing”

It would have been obvious to one having ordinary skill in the art before the instant invention made, based off the teachings of Wilmot, and because applicant does not appear to have given any criticality for the claimed value, to have chosen a wall thickness for the needle of Hayes as matter of design choice based on the task at hand, including a thickness resulting in a “thin-walled” needle.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of McGuff, and further in view of Sadowski et al. (US 2005/0033234 A1, hereafter ‘Sadowski’).
As to claim 19, Hayes in view of McGuff teaches the injection device of claim 1 as described above. 
Hayes and McGuff are silent on a collar surrounding the needle and defining a collar cavity, the collar having a peripheral and forward skin-contacting surface that surrounds, is discontinuous, and is radially spaced from the needle and injection site by an area that is sufficiently large to allow a patient's skin to move into the collar cavity to properly position the needle to penetrate the patient for intradermal delivery of the substance to the injection site to allow spread of the injected substance under the skin while inhibiting or preventing backpressure within the skin from forcing the substance out through the injection site.
Sadowski discloses an intradermal injector and teaches that a “collar surrounds the needle and defines collar cavity. The collar has a peripheral forward skin-contacting surface that surrounds and is radially spaced from the needle and injection site by an area that is sufficiently large to allow a patient's skin to move into the collar cavity to properly position the needle for intradermal delivery of the substance to the injection site and to allow spread of the injected substance at the injection site so as to inhibit or prevent backpressure causing the injected substance to flow out of the hole created in the skin by the needle after the injection” (para 0006). Sadowski also shows its collar being discontinuous in various embodiments shown in at least Figs. 2-7 and para 0007.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a collar structure such as that taught by Sadowski to the distal end of Hayes as modified above since Sadowski discloses the advantages of such a structure when performing intradermal injections as described above (see para 0006, 0007, Figs. 2-7 of Sadowski).


Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of Wilmot.
As to claim 20, Hayes discloses an injection device (12; see Figs. 6A-6D) comprising: a housing (14); a cartridge container (16) disposed within the housing; a cartridge (18) received within the cartridge container, the cartridge having at least one opening (distal opening connect to needle 24) therein and containing a medicament comprising testosterone (para 0006, 0007, 0060, 0063), the medicament rearwardly confined by a plunger (28), wherein the cartridge includes a needle assembly to dispense the medicament there through, the needle assembly comprising a needle (24), the needle having a length sufficient to deliver the medicament to an injection site at a depth below a patient's skin sufficient to minimize leak-back (see Figs. 6A-6D as well as paragraphs 0178, 0179); an actuation assembly providing a stored energy source (52) capable of being released to drive the plunger within the cartridge to dispense the medicament through the needle assembly (para 0151, Figs. 6A-6D, the stored energy source providing a force sufficient to eject at least a portion of the medicament from the chamber through the needle in less than about 20 seconds (see at least para 0009-0011, 0077, 0123); a needle cover (66) received within the housing, the needle cover having an opening formed therein to permit the passage of the needle assembly there through during a medicament dispensing operation (see Figs. 6A-6D), the needle cover having a first locked position (seen in Fig. 6A) whereby the needle cover is in a locked retracted position prior to activation of the auto-injector, the needle cover having a second locked position whereby the needle cover is in a locked extended position after operation of the auto-injector (seen in Fig. 6D); a first locking assembly that holds the needle cover in the first locked position; and a second locking assembly that holds the needle cover in the second locked position (see paragraphs 0183-0186; the first locking assembly and the second assembly can be interpreted as all respective parts and/or surfaces that provide locking in the two respective conditions).
Hayes is silent to a non-removable protective needle sheath and the stored energy source capable of being released to drive the needle through the protective needle sheath.
Wilmot discloses a non-removable protective needle sheath (165) and the stored energy source (spring assembly 530) capable of being released to drive the needle through the protective needle sheath (see para 0104, 0128, 0132).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Hayes in view of Wilmot such that Hayes included a non-removable protective needle sheath and the stored energy source capable of being released to drive the needle through the protective needle sheath. One would have been motivated to do so in order to provide an additional means for protecting the needle before use (see Figs. 1, 2, para 0104, 0128, 0132 of Wilmot).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783